Citation Nr: 1515214	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for residuals of a blow to the head, to include headaches and dizziness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appealed the issues before the Board as well as the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a lumbar spine disability, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.  

In January 2014, the Board reopened the issues for which final determinations had been made and remanded the issues presently before the Board.  The Board additionally denied service connection for a lumbar spine disability on the merits in that January 2014 decision.  Lastly, the Board also remanded the right shoulder and head claim to the RO for additional development.

The Veteran is shown to have appealed that Board decision as it pertained to the denial of service connection for a lumbar spine disability.  However, as the United States Court of Appeals for Veterans Claims (Court) is not shown to have made a determination regarding that appeal, the Board does not have jurisdiction over that issue at this time. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

The Veteran's representative contends that the claim should be remanded for additional development.  In view of the record, the Board finds it necessary to remand the case to the RO further development.

Regarding the Veteran's right shoulder claim, the Veteran reported in April 2011 that he sustained a right shoulder in 1994 at Camp Lejeune and that he was treated for a minor tear in his rotator cuff at that time.  Additionally, in his November 2011 notice of disagreement, the Veteran, through his representative, stated that he was put on profile for two weeks following his right shoulder injury.

While the service treatment records are silent as to any complaints of or treatment for a right shoulder injury, personnel records may demonstrate that the Veteran was put on profile for a right shoulder.  In accordance with VA's duty to assist, the Veteran's personnel records should be obtained and associated with the claim's file.  

Thereafter, the Veteran should be afforded a VA examination in order to determine whether the Veteran has a right shoulder disability which is at least as likely as not related to his service.

Turning to the Veteran's residuals of a laceration claim, in its January 2014 remand, the Board determined that a September 2011 VA examination was inadequate.  The Board found that the examiner's finding stating "there is no evidence to suggest aggravation" was overtly summary and did not aid the Board in its determination.  The Board therefore remanded the issue so that the claims file could be returned to the September 2011 VA examiner in order to obtain a more thorough finding and rationale.  While the VA examiner who conducted the September 2011 VA examination did provide an additional report in April 2014, he merely stated that he saw no reason to change his commentary or rationale, citing his last examination report and stating that his "reasoning and basis remain[ed] the same."  

As the repetition of findings determined to be inadequate does not sufficiently meet the mandates of the January 2014 remand, a new VA examination is in order to ensure such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further because the examiner who provided the September 2011 and April 2014 examination reports remains steadfast in his unwillingness to expand upon his findings, the Veteran should be provided with a VA examination conducted by a new VA examiner.

In light of the remand, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements to request and obtain the Veteran's complete service personnel records.  Any inability to do so should be documented in the record.

2.  Then, obtain complete VA Medical Center records and contact the Veteran and request his written authorization and consent to obtain records from all identified private physicians who have treated him for a right shoulder and/or headache disability.

3.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations by the appropriate medical professional.  The Veteran's neurological VA examination should be performed by an examiner other than the VA examiner who provided the September 2011 and September 2014 examination reports.  

a)  The orthopedic examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder disability found on examination is (are) are related to his active service.

b)  The neurology examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headaches and dizziness were caused by or due to his service-connected scar of the left eyebrow disability.

c)  If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headaches and dizziness were aggravated by his service-connected scar of the left eyebrow disability.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

If either examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

4.  Finally, readjudicate the two issues presently on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

